DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed April 1, 2022, with respect to claims 1-3 and 5-7 have been fully considered and are persuasive.  The rejection of October 1, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein the developer container comprises 
a first side wall portion disposed on the one end side of the developing rotary member in the rotation-axis direction, 
a second side wall portion disposed on the other end side of the developing rotary member in the rotation-axis direction, and 
a projection portion disposed between the first side wall portion and the second side wall portion in the rotation-axis direction and projecting toward the image bearing member, 
wherein the airflow space portion is a space surrounded by the developing bearing member, the image bearing member, the first side wall portion, the second side wall portion, and the projection portion, and 
wherein the airflow space portion is configured to overlap with the developing position in the gravity direction,” [emphasis added]. Claims 2, 3 and 5-7 are considered allowable by virtue of their dependence on claim 1.
Inui et al. US 2014/0294429, Oya US 2017/0017200 A1 and Utsunomiya et al. US 2012/0237249 A1 teach similar airflow toner collection elements for developing cartridges but fail to teach or suggest the claimed configuration a projection portion disposed between the first side wall portion and the second side wall portion in the rotation-axis direction and projecting toward the image bearing member, wherein the airflow space portion is a space surrounded by the developing bearing member, the image bearing member, the first side wall portion, the second side wall portion, and the projection portion, and wherein the airflow space portion is configured to overlap with the developing position in the gravity direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852